 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       CHRIS EPPERSON,                                   Case No. 1:21-cv-00785-DAD-SKO
 9
                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S
10            v.                                         APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS
11     FOREIGN MINISTRY AFFAIRS, et al.,
                                                         (Doc. 2)
12                        Defendants.
                          /
13

14          Plaintiff Chris Epperson, proceeding pro se, filed a complaint on May 14, 2021, along with
15   an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) The Court
16   finds Plaintiff has made the showing required by § 1915, and the request to proceed in forma
17   pauperis shall be granted.
18          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2),
19 the Court must conduct an initial review of every pro se complaint proceeding in forma pauperis to

20 determine whether it is legally sufficient under the applicable pleading standards. The Court must

21 dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally frivolous

22 or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

23 a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that

24 the complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies

25 in the complaint can be cured by amendment. Plaintiff’s complaint will be screened in due course.

26          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
27   the requisite forms and instructions to request the assistance of the United States Marshal in serving
28   Defendants pursuant to Federal Rule of Civil Procedure 4.
 1          Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s
 2   application to proceed in forma pauperis (Doc. 2) is GRANTED.
 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 18, 2021                                  /s/   Sheila K. Oberto          .
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
